DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 05/14/2021, is acknowledged.  
Applicant has elected without traverse the invention of Group I, Claims 1, 3-7, 9-12, 14-17 drawn to compositions comprising at least one triglyceride of C6-C12 fatty acids, microspheres comprising poly(lactic-co-glycolic) copolymer and exenatide.  
Claims 1, 3-7, 9-12, 14-20 are pending in this action.  Claims 18-20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3-7, 9-12, 14-17 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Application No. 15/898,381, filed February 16, 2018 and now abandoned, which is a continuation of U.S. Application No. 15/234,021, filed August 11, 2016 and now abandoned, which is a continuation of U.S. Application No. 14/524,521, filed October 27, 2014 and now abandoned, which is a 

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (31 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (Pages 4, 9-10, 24).  To this point, it is noted that although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required. 
The specification comprises references on foreign application and publications (e.g., Pages 13, 21, 24).  The incorporation of essential material (i.e., microspheres comprising poly(lactide-co-glycolide) copolymer and exenatide; method of treatment; etc.) in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statements, filed 05/13/2020 and 05/14/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Claim 14 comprises the typographic error “(The manufactured” that needs to be corrected to “The manufactured”.
Claim 14 comprises the typographic errors “10% (w/w) exenatide” and “5% (w/w) sugar” that need to be corrected to “10% (w/w) of exenatide” and “5% (w/w) of sugar”, respectively.  Similar is applied to claim 15.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 (dependent in claim 1) recites the limitation “wherein the biocompatible, biodegradable polymer is selected from”.  In the present case, it is noted that claim 1 does not recite the presence of “a biocompatible, biodegradable polymer”.  Therefore, there is insufficient antecedent basis for this limitation in said claim.  Therefore, the metes and bounds of said claim cannot be determined.  Similar is applied to claims 14 and 15.  Clarification is required.  
Claims 14 and 15 recite the limitation “copolymer has dispersed therein …exenatide and … sugar” that is unclear, because it is unclear how one compound exenatide and/or sugar) can be dispersed within another compound (e.g., polymer).  Clarification is required.  
Claim 16 recites the limitation “further comprises up to 2% of C14 fatty acid” that is unclear and indefinite.  In the present case, the recited relative amounts are not clearly delineated (e.g., mol%, wt%, vol%, etc.), and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shastri et al., US 2004/0224030 (cited in IDS; hereinafter referred to as Shastri) in view of Joabsson et al, US 2008/0146490 (cited in IDS; hereinafter referred to as Joabsson), and Ulm et al., US 2006/0148776 (cited in IDS; hereinafter referred to as Ulm); and further in view of Crotts et al., Journal of Controlled  Release 1995, 35:91-105 (cited in IDS; hereinafter referred to as Crotts) and Day et al. (cited in IDS; US 2010/0247663; hereinafter referred to as Day).
Shastri teaches a pharmaceutical formulation comprising a suspension (Para. 0068-0072) comprising (a) microspheres having (b) an active pharmaceutical ingredient dispersed therein (Abstract, Para. 0001), and (c) a pharmaceutically acceptable non-aqueous carrier (Para. 0061, 0062, 0068 regarding oleaginous suspensions).  Shastri teaches that said formulations comprise the microspheres having a size/diameter of 0.02-300 microns (Para. 0039, 0054-0055) and may be formulated for injections (Para. 0065, 0067, 0070) providing controlled delivery of active compound to the body (Abstract; Para. 0038, 0077 as applied to claim 1).
Shastri teaches the compositions of microspheres may include such biocompatible and biodegradable polymers as poly(lactide-co-glycolide) copolymers (Para. 0001-0011, 0029-0036), e.g., having 1:1 ratio of lactide-to-glycolide in the polymer (Para. 0006-0008 as applied to claims 1, 7).  
Shastri teaches that said microspheres may include such active pharmaceutical ingredients as protein and/or peptides (Para. 0013, 0028, 0057 and 0083 as applied to claim 1), and also teaches that the active agent can be in microencapsulated form with one or more excipients, e.g., be admixed with at least one inert diluent such as sucrose, lactose, etc. (Para. 0076 as applied to claims 4-6).  
Shastri provides an example with the microspheres presenting in formulation at a concentration of 10 mg/ml (Para. 0094 as applied to claim 17).  
Shastri teaches that the suspending medium may comprise oils comprising one or more triglycerides of C6-C12 fatty acids, or esters as ethyl laurate (Para. 0062 and 0072-0073), and/or fixed oils (i.e., a mixture of esters of fatty acids, usually triglycerides) that are conventionally employed as a solvent or suspending medium, and/or mono- and/or diglycerides (Para. 0068 as applied to claims 1 and 16).  
Shastri teaches that said formulations may further comprise such pharmaceutical acceptable excipient as sucrose, preservatives, and antioxidants (Para. 0061-0062, 0074, 0076, 0172-0174 as applied to claims 1 and 9-12).  
peptide as exenatide (Claim 1).  Shastri does not teach specific compositions as claimed in claims 14-16.
Joabsson teaches pre-mixed formulations for controlled release of GLP-1 analogue, i.e., exenatide as active pharmaceutical ingredient (Para. 0001, 0013), and methods of treating diabetes comprising administration of compositions containing said formulations (Abstract).  The formulations may include from 0.1 to 10 wt% of exenatide (Para. 0053).  Joabsson teaches that exenatide and/or its analogs dissolved in the lipid formulations gain stability (both storage and in vivo stability) by such stabilizing additives as sugars, e.g. sucrose (Para. 0087).  Joabsson also teaches that said formulations may be stored for at least 6 months at room or refrigerator temperature, without phase separation (Para. 0099).  Joabsson teaches that the formulation may comprise any combination of diacyl lipids (Para. 0023, 0061-0063) and provides an example of specific “monoglyceride – diglycerides – triglycerides” combinations used in formulation (Table 5; Para. 0158).  To this point, Joansson specifically teaches the use of fatty acids of natural ester lipids, including caproic (C6), caprylic (C8), capric (C10), and lauric (C12) acids (Para. 0061).
Ulm teaches pharmaceutical compositions comprising a drug and a lipid phase, wherein said compositions are suitable for injections (Para. 0067-0068).  As a lipid phase, Ulm teaches the use of Miglyol® 812 containing 50-65% of caprylic acid (C8), 30-45% of capric acid (C10), up to 2% of caproic acid (C6) and lauric acid (C12), and less than 1% of myristic acid (C14) (Para. 0043).  According to Ulm, said triglyceride compositions are prepared from fractionated coconut oil, and other sources as palm kernel oil and butter can be used (Para. 0043).  
formulations/lipid phase comprising active pharmaceutical ingredient, e.g., exenatide, as taught by Joabsson and Ulm in microsphere delivery systems taught by Shastri.  One would do so with expectation of beneficial results, because (i) Shastri teaches the microsphere delivery systems that allows to generate desired drug release profile (Para. 0027, 0036-0038), whereas (ii) Joabsson teaches that effective administering exenatide requires minimizing/controlling the immediate “burst” effect upon administration.  It also would have been obvious to one of ordinary skill in the art to utilize medium chain triglycerides as taught by Joabsson and Ulm in microsphere delivery systems taught by Shastri, because cited prior art teaches that the medium chain triglyceride compositions provide advantageous storage stability and facile administration of the active compound.  
With regards to the concentrations instantly claimed (claims 14-16), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the porosity of the “outer layer” and/or “micropsheres” (Claims 1, 3), Crotts teaches preparation of porous and nonporous biodegradable polymeric hollow microspheres composed of PLGA that can be loaded with drug (e.g. albumin) and can be used for providing desired release characteristics (Title; Abstract; Conclusion).  
Day teaches preparation of microspheres comprising polymer, e.g., PLGA, an agent to be encapsulated within the microsphere (e.g., peptide/protein; Para. 0013-0015; Example 3), that also may include sucrose as pore controlling agent Para. 0027-0033), and further teaches that said approach allows controlled release and protection of the non-released material from degradation (Para. 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the approaches for controlling porosity of microspheres as taught by Crotts and Day preparing microspheres comprising protein/peptide as active agent.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing desired drug release profile and/or controlling stability of the encapsulated active agent. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Viswanathan et al. – teaches nonporous microspheres comprising PLGA and encapsulated protein/peptide. 
US 2010/00210506 – teaches injectable formulations comprising exenatide and medium-chain fatty acids, including mono-, di- and triglycerides glycerides as delivery enhancing agents.

US 2006/0210614 – teaches injectable formulations for delivering exenatide that comprise polymeric microspheres and carrier comprising polyethylene glycol ethers of fatty acids.
US 5,122,377 - teaches that the use in pharmaceutical compositions of a medium chain triglyceride, such as capric/caprylic triglyceride, results in stable pharmaceutical vehicle for drug delivery (Abstract; Col. 2, Lns. 20-27; Examples 1-3), and further teaches the use of capric/caprylic triglyceride (here as Miglyol® 812), that is a neutral oil comprising a mixed acid triglyceride of fractionated C8 -C10 coconut fatty acids (Col. 2, Lns. 46-56).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-7, 9-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,895,033. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A suspension comprising (i) a carrier comprising triglycerides of C6-C12 fatty acids, and (ii) microspheres comprising a poly(lactide-co-glycolide) copolymer as a biocompatible/biodegradable polymer; and (iii) exenatide as an active agent.  Prior patent also teaches that said microspheres may include pores.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615